On Rehearing. .
Howell, J.
A rehearing was granted in this case only so far as relates to the items of the account sued on charged subsequently to the twenty-fourth of May, 1865, the date at which the prohibition against trading between the parties ceased. The right to recover for such items was recognized in the case of Williams v. Gay, 21 An. 110. The balance due’on the portion of the amount subsequent to said date is $1615 98, from which should be deducted the sum of $584 24, amount of the judgment affirmed against Mrs. Peirce, leaving the sum of $1031 74 due by the defendant, G. M. Peirce, and for which judgment should be rendered against him.
It is therefore ordered that so much of our former decree as reverses the judgment of the court a qua against the defendant' and gives-judgment against plaintiffs, as of nonsuit, be set aside, and that plaintiffs recover of defendant, G. M. Peirce, the sum of $1031 74 (instead of $3032 76, allowed by the court below), with legal interest thereon from November 2, 1865', and privilege 'on the cotton raised on the Wilderness plantation in 1865,' and sequestered herein, to be seized and sold to satisfy this decree against defendant; and that as thus amended our former decree remain undisturbed.